DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41, filed 12/7/2020, are acknowledged. Claims 1-20 were cancelled. Claims 21-41 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitations “providing a water source or peroxycarboxylic acid composition, contacting the peroxycarboxylic acid composition with a redox sensitive leuco dye, or contacting the water source with a peroxycarboxylic acid quantification composition” are indefinite because it is unclear as to which clauses the “OR” is separating. For examination purposes the examiner interprets that the OR is in reference to the two “contacting” limitations, and the providing step is required.  The applicant can clarify the indefiniteness by putting a semicolon after the “providing” limitation.
Further regarding claim 21, the limitation ‘the peroxycarboxylic acid’ (line 11) is indefinite because it is unclear if is the ‘peroxycarboxylic acid composition’ or the ‘peroxycarboxylic acid quantification composition’. For examination purposes the examiner interprets that the limitation takes antecedent basis from the peroxycarboxylic acid composition.
Further regarding claim 21, the limitation " the absorbance-peroxycarboxylic acid concentration standard curve" in lines 11-12 is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation read “an absorbance-peroxycarboxylic acid concentration standard curve”.
Further regarding claim 21, the limitation "the color" in lines 13 is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation read “a color”.
Further regarding claim 21, the limitation "the leuco dye" is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation takes antecedent basis from “the redox sensitive leuco dye”.
Further regarding claim 21, the limitation ‘the peroxycarboxylic acid’ (line 16) is indefinite because it is unclear if is the ‘peroxycarboxylic acid composition’ or the ‘peroxycarboxylic acid quantification composition’. For examination purposes the examiner interprets that the limitation takes antecedent basis from the peroxycarboxylic acid composition.
Further regarding claim 21, the limitation "the absorbance intensity" is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation reads “an absorbance intensity”.
Further regarding claim 21, the limitation ‘the peroxycarboxylic acid’ (line 18-19) is indefinite because it is unclear if is the ‘peroxycarboxylic acid composition’ or the ‘peroxycarboxylic acid quantification composition’. For examination purposes the examiner interprets that the limitation takes antecedent basis from the peroxycarboxylic acid composition.
Regarding claim 24, 30, 31, 36, 37, the limitation ‘the peroxycarboxylic acid’ is indefinite because it is unclear if is the ‘peroxycarboxylic acid composition’ or the ‘peroxycarboxylic acid quantification composition’. For examination purposes the examiner interprets that the limitation takes antecedent basis from the peroxycarboxylic acid composition.
Further regarding claim 24, the limitation "the oxidation" is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation reads “an oxidation”.
Regarding claims 24, 25, 38, and 39, the limitation "the leuco dye" is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation takes antecedent basis from “the redox sensitive leuco dye”.
Regarding claims 31 and 37, the limitation "the environment" is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets that the limitation reads “an environment”.

Regarding claim 41, claim 41 depends from claim 1 which has been canceled rendering the claim indefinite. For examination purposes the examiner interprets that the claim depends from claim 21.
Dependent claims follow the same reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 (which incorporates the limitations of claim 1) of U.S. Patent No. 10,866,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the genus claimed by the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797